Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 1 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 2 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 3 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 4 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 5 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 6 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 7 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 8 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 9 of 13
Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 10 of 13
     Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 11 of 13




 1
                                CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on April 12, 2020 I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing, and transmitted a
 4   copy to the follow parties via email.
 5
 6   Joseph Young
 7   Deputy County Attorney
     Apache County Attorney’s Office
 8   P.O. Box 637
     St. Johns, AZ 85936
 9
     JYoung@Apachelaw.net
10   Attorney for Defendant Edison Wauneka, Apache County Recorder
11
     Britt W. Hanson
12   Deputy County Attorney
     Cochise County Attorney’s Office
13   bhanson@cochise.az.gov
14   Attorney for Defendant David W. Stevens, Cochise County Recorder
15   Rose M. Winkeler
16   Senior Civil Deputy
     Coconino County Attorney’s Office
17   110 E. Cherry Ave.
18   Flagstaff, AZ 86001-4627
     rwinkeler@coconino.az.gov
19   Attorney for Defendant Patty Hansen, Coconino County Recorder
20
     Gila County Attorney’s Office
21   1400 E. Ash St.
     Globe, AZ 85501
22
     jdalton@gilacountyaz.gov
23   Attorney for Defendant Sadie Jo Bingham Gila County Recorder
24
     Kenneth Angle
25   Graham County Attorney’s Office
     800 Main St.
26   Safford, AZ 85546
27   jdalton@gilacountyaz.gov
     Attorney for Wendy John, Graham County Recorder
28
     Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 12 of 13




 1   Greenlee County Attorney’s Office
     P.O. Box 1717
 2   Clifton, AZ 85533
 3   jford@co.greenlee.az.us
     Attorney for Defendant Sharie Milheiro Greenlee County Recorder
 4
 5   La Paz County Attorney’s Office
     1316 S. Kofa Ave., Ste. 607
 6   Parker, AZ 85344
     rdooley@lapazcountyaz.org
 7
     Attorney for Defendant Richard Garcia, La Paz County Recorder
 8
     Joseph LaRue
 9
     Maricopa County Attorney’s Office
10   222 N. Central Ave., Suite 1100
     Phoenix, AZ 85004
11   laruej@mcao.maricopa.gov
12   Attorney for Adrian Fontes, Maricopa County Recorder
13   Ryan Esplin
14   Mohave County Attorney's Office
     XXX-XX-XXXX
15   Ryan.Esplin@mohavecounty.us
16   Attorney for Defendant Kristi Blair, Mohave County Recorder

17   Jason S. Moore
18   Deputy County Attorney
     Navajo County Attorney’s Office
19   PO Box 668
     Holbrook, AZ 86025-0668
20
     Jason.moore@navajocountyaz.gov
21   Attorney for Doris Clark, Navajo County Recorder
22
     Daniel Jurkowitz
23   Pima County Attorney’s Office
     32 N. Stone Ave., #200
24   Tucson, AZ 85701
25   Daniel.jurkowitz@pcao.pima.gov
     Attorney for Defendant F. Ann Rodriguez, Pima County Recorder
26
27   Craig Cameron
     Pinal County Attorney’s Office
28   PO Box 887


                                               2
     Case 2:20-cv-00658-DWL Document 79 Filed 04/12/20 Page 13 of 13




 1   Florence, AZ 85132-0887
     Craig.cameron@pinalcountyaz.gov
 2   Attorney for Defendant Virginia Ross, Pinal County Recorder
 3
     George E. Silva
 4   Santa Cruz County Attorney’s Office
 5   2150 N. Congress Drive
     Nogales, AZ 85621
 6   gsilva@santacruzcountyaz.gov
     Attorney for Defendant Suzanne Sainz, Santa Cruz County Recorder
 7
 8   Yavapai County Attorney’s Office
     255 E. Gurley St.
 9
     Prescott, AZ 86301
10   Thomas.Stoxen@yavapai.us
     Attorney for Defendant Leslie M. Hoffman, Yavapai County Recorder
11
12   Yuma County Attorney’s Office
     250 W. 2nd Street, St. G
13   Yuma, AZ 85364-2235
14   Bill.kerekes@yumacountyaz.gov
     Attorney for Defendant Robin S. Pouquette, Yuma County Recorder
15
16   Roy Herrera
     Daniel A. Arellano
17   Ballard Spahr LLP
18   1 East Washington Street, Suite 2300
     Phoenix, AZ 85004-2555
19   602.798.5430
     HerreraR@ballardspahr.com
20
     arellanod@ballardspahr.com
21   Attorneys for Defendant Katie Hobbs, Secretary of State
22
23
24
25
                                                    /s/ Monse Vejar
26
27
28



                                                3
